Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2022 has been entered.  Claims 6-7 and 17 have been canceled, claims 21-22 are newly added.
 	

Response to Arguments
Regarding the 103 arguments:
	Applicants arguments regarding the previous 103 rejection have been considered and are found to be persuasive, however are moot in view of new grounds of rejection below necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-13, 15-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2013/0254114 A1 to Smith (“Smith”), in view of United States Patent Application Publication No. 2018/0165670 A1 to Bacallao (“Bacallao”), in view of United States Patent Application Publication No. 2021/0081914 A1 to Nelms et al. (“Nelms”), in view of United States Patent Application Publication No. 2021/0035052 A1 to Waskin et al. (“Waskin”).

In regards to claims 1 and 20, Smith discloses the following limitations:
 A checkout system, comprising: a network interface; a memory that stores commodity data in which a name and a price of a commodity are associated with a commodity ID; (Smith discloses a network bases shopping manager that communicates via a network with the retail location system to retrieve a name and price associated with the encoded information and connect to the consumer device and update the shopping list.  See at least Smith ¶¶ 0035-0036)
	and a processor configured to: control the network interface to establish a connection with a customer terminal, (Smith discloses establishing a network connection with a user terminal in order to perform a shopping and checkout operation with the user terminal.  See at least Figure 1, Abstract ¶¶ 0007, 0016, 0034-0036)
retrieve, from the memory, a name and a price of a commodity associated with a commodity ID when the commodity ID is received from the customer terminal that has completed the check-in process, and (Smith discloses a customer authentication with the shopping system and retrieving commodity name and prices and updating the shopping list for checkout based on the scanned items.  See at least Figure 1, ¶¶ 0026-0031 and 0034-0036)
Smith discloses authenticating a user (check in) and registering a user to use the mobile shopping application, however does not appear to specifically disclose the following limitations:
one or more valid store codes respectively assigned to one or more stores, including a first store code assigned to a first store,
that has read a two-dimensional code presented at an entrance of the first store and in which a store code is encoded.
upon receipt of the store code from the customer terminal, search the memory for the store code to determine whether the store code is valid upon, 
control the network interface to transmit a command to the customer terminal for completing a check-in process to check into the first store if the store code is valid, 
determine whether checkout processing is to be performed by a checkout machine or the customer terminal using the retrieved name and price of the commodity when a request for checkout is received from the customer terminal, perform the checkout processing by the customer terminal upon determining that the checkout processing is not to be performed by the checkout machine, and control the network interface to transmit to the customer terminal a checkout code to be read by the checkout machine upon determining that the checkout processing is to be performed by the checkout machine.
The Examiner provides Bacallao to teach the following limitations:
one or more valid store codes respectively assigned to one or more stores, including a first store code assigned to a first store, upon receipt of the store code from the customer terminal, search the memory for the store code to determine whether the store code is valid upon, determine whether a store code is valid, control the network interface to transmit a command to the customer terminal for completing a check-in process to check into the first store if the store code is valid, (Bacallao teaches a customer mobile checkout method that includes establishing connection between the customer and store/server devices by scanning a store code (barcode or QR code) that contains the information to connect the devices.  See at least ¶¶ 0043, 0046,and 0057)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Smith the teachings of Bacallao in order to provide a simpler means of log-in/check-in to the mobile application based on which store the user is shopping, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides Nelms to teach the following limitations:
determine whether checkout processing is to be performed by a checkout machine or the customer terminal using the retrieved name and price of the commodity when a request for checkout is received from the customer terminal, perform the checkout processing by the customer terminal upon determining that the checkout processing is not to be performed by the checkout machine, and control the network interface to transmit to the customer terminal a checkout code to be read by the checkout machine upon determining that the checkout processing is to be performed by the checkout machine. (Nelms teaches a similar remote mobile checkout system in which a user can either checkout of the store via the mobile application or at a checkout register/POS using a code.  see at least Figures 8-10 abstract and ¶ 0049 “Upon confirming a user's intent to purchase items 220 identified by item information 432, method 300 then moves to block 332 wherein the user selects the type of tender and the payment method used to pay for the order 452 which was generated… The user also has the choice of payment method, either transmitting payment via the mobile device 200 using mobile self-checkout application 400 or providing payment at either a traditional cashier or self-checkout station.”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Smith the teachings of Nelms in order to provide a means for the user to checkout at a cashier or SST to provide more payment options, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides Waskin to teach the following limitations:
that has read a two-dimensional code presented at an entrance of the first store and in which a store code is encoded. (Waskin teaches a shopping system and method wherein a user performs a check-in process by scanning a bar code at the entrance to a store by their mobile device.  see at least ¶ 0028)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Smith the teachings of Waskin to allow more options for checking in to the store application, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 2, Smith discloses the following limitations:
 wherein the processor is further configured to generate registration data for storing the retrieved name and price of the commodity in the memory. (Smith ¶ 0035 “the network-based shopping manager accesses a particular retail establishment's backend system (e.g., database, Application Programming Interfaces (APIs), etc.) to link the encoded information to at least an item description and an item price”)

In regards to claims 4 and 15, Smith does not appear to specifically disclose the following limitations:
 wherein the memory further stores payment information indicating one or more payment methods accepted at the first store, and the processor is further configured to control the network interface to transmit the payment information to the customer terminal after the connection has been established.
The Examiner provides Bacallao to teach the following limitations:
wherein the memory further stores payment information indicating one or more payment methods accepted at the store, and the processor is further configured to control the network interface to transmit the payment information to the customer terminal after the connection has been established. (Bacallao ¶¶ 0044 and 0046 “a store computer (16) is connected through a network to the other devices in the checkout system, over a network system (18), some or all of the hands-free shopping experience may be stored within a memory; the customer device and store server may connect, and the payment information may be sent remotely, the payment information may be stored; the user is sent information about the total amount of products, and that they may begin the checkout process, and the user may then finish the entire checkout process”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Smith the teachings of Bacallao since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claims 5 and 16, Smith discloses the following limitations:
 wherein the checkout processing uses a payment method selected by the customer terminal. (See at least ¶ 0041 “the network-based shopping manager permits the consumer complete the purchasing using the mobile app via one or more mechanisms, such as: using a pre-registered and preferred payment method of the consumer, a manually entered payment method provided by the consumer via the mobile app, a gift card payment method, a loyalty points payment method, and/or a third-party payment system”)

In regards to claims 8 and 18-19, Smith does not appear to specifically disclose the following limitations:
wherein the two-dimensional code includes, encoded therein, connection information for the customer terminal to connect to the checkout system.
The Examiner provides Bacallao to teach the following limitations:
wherein the two-dimensional code includes, encoded therein, connection information for the customer terminal to connect to the checkout system. (Bacallao teaches a customer mobile checkout method that includes establishing connection between the customer and store/server devices by scanning a store code (barcode or QR code) that contains the information to connect the devices.  See at least ¶ 0043)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Smith the teachings of Bacallao in order to provide a simpler means of log-in/check-in to the mobile application based on which store the user is shopping, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 9, Smith discloses the following limitations:
 wherein the customer terminal is a hand-held mobile terminal. (Smith discloses a mobile application running on a customer mobile device. See at least Abstract and ¶ 0007)

In regards to claim 10, Smith does not appear to specifically disclose the following limitations:
 wherein the customer terminal is attachable to a shopping cart.
	The Examiner provides Bacallao to teach the following limitations:
wherein the customer terminal is attachable to a shopping cart. (Bacallao ¶ 0037 “the personal computer device, may connect with the shopping cart device, and act as one; the personal device may be handheld (12) or attached to a cart (30; and Figure 1”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Smith the teachings of Bacallao in order to provide a place for the user to store their phones while shopping, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 11, Smith discloses the following limitations:
A checkout system, comprising: a server; and a customer terminal; wherein the server includes: a network interface; a memory that stores commodity data in which a name and a price of a commodity are associated with a commodity ID;  (Smith discloses a network bases shopping manager that communicates via a network with the retail location system to retrieve a name and price associated with the encoded information and connect to the consumer device and update the shopping list.  See at least Smith ¶¶ 0035-0036)
and a processor configured to: control the network interface to establish a connection with the customer terminal, (Smith discloses establishing a network connection with a user terminal in order to perform a shopping and checkout operation with the user terminal.  See at least Figure 1, Abstract ¶¶ 0007, 0016, 0034-0036)
retrieve, from the memory, a name and a price of a commodity associated with a commodity ID when the commodity ID is received from the customer terminal that has completed the check-in process, and (Smith discloses a customer authentication with the shopping system and retrieving commodity name and prices and updating the shopping list for checkout based on the scanned items.  See at least Figure 1, ¶¶ 0026-0031 and 0034-0036)
perform checkout processing using the retrieved name and price of the commodity when a request for checkout from the customer terminal is received. (Smith discloses performing the checkout operation at the request of the customer terminal.  See at least ¶ 0038)
Smith discloses authenticating a user (check in) and registering a user to use the mobile shopping application, however does not appear to specifically disclose the following limitations:
configured to read a two-dimensional code displayed at a store and connect to the server using information encoded in the code, the encoded information including a network setting required to connect to the server and a store code of the store, determine whether a store code is valid upon receipt of the store code from the customer terminal, control the network interface to transmit a command to the customer terminal to the customer terminal for completing a check-in process at the store if the store code is valid, 
one or more valid store codes respectively assigned to one or more stores, including a first store code assigned to a first store, and
that has read a two-dimensional code displayed at an entrance of the first store and in which a store code is encoded,
upon receipt of the store code from the customer terminal, search the memory for the store code
displayed at an entrance of a store
The Examiner provides Bacallao to teach the following limitations:
one or more valid store codes respectively assigned to one or more stores, including a first store code assigned to a first store, and configured to read a code displayed at a store and connect to the server using information encoded in the code, the encoded information including a network setting required to connect to the server and a store code of the store, upon receipt of the store code from the customer terminal, search the memory for the store code determine whether a store code is valid upon, control the network interface to transmit a command to the customer terminal to the customer terminal for completing a check-in process to check into the first store if the store code is valid, (Bacallao teaches a customer mobile checkout method that includes establishing connection between the customer and store/server devices by scanning a store code (barcode or QR code) that contains the information to connect the devices.  See at least ¶¶ 0043, 0046,and 0057)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Smith the teachings of Bacallao in order to provide a simpler means of log-in/check-in to the mobile application based on which store the user is shopping, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides Waskin to teach the following limitations:
that has read a two-dimensional code presented at an entrance of the first store and in which a store code is encoded. (Waskin teaches a shopping system and method wherein a user performs a check-in process by scanning a bar code at the entrance to a store by their mobile device.  see at least ¶ 0028)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Smith the teachings of Waskin to allow more options for checking in to the store application, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 12, Smith discloses the following limitations:
 wherein the customer terminal displays the name and price of the commodity on a screen. (Smith ¶ 0007 “At some point or on demand, a list for the one or more items and transaction details are communicated to the mobile app for presentation to the consumer on a display of a mobile device having the mobile app”)

In regards to claim 13, Smith discloses the following limitations:
 wherein the processor is further configured to generate registration data for storing the retrieved name and price of the commodity in the memory. (Smith ¶ 0035 “the network-based shopping manager accesses a particular retail establishment's backend system (e.g., database, Application Programming Interfaces (APIs), etc.) to link the encoded information to at least an item description and an item price”)

In regards to claims 21 and 22, Smith does not appear to specifically disclose the following limitations:
	wherein the connection with the customer terminal is established only when the two-dimensional code that has been read by the customer terminal includes information indicating that the code is to be used for the check-in process. 
The Examiner provides Bacallao to teach the following limitations:
wherein the connection with the customer terminal is established only when the two-dimensional code that has been read by the customer terminal includes information indicating that the code is to be used for the check-in process. (Bacallao teaches a customer mobile checkout method that includes establishing connection between the customer and store/server devices by scanning a store code (barcode or QR code) that contains the information to connect the devices.  See at least ¶¶ 0043, 0046,and 0057)

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2013/0254114 A1 to Smith (“Smith”), in view of United States Patent Application Publication No. 2018/0165670 A1 to Bacallao (“Bacallao”), in view of United States Patent Application Publication No. 2021/0081914 A1 to Nelms et al. (“Nelms”), in view of United States Patent Application Publication No. 2021/0035052 A1 to Waskin et al. (“Waskin”), in further view of Official Notice.

In regards to claims 3 and 14, Smith discloses the following limitations:
wherein the memory further stores master commodity data that maintains a name and a price of a commodity in association with a commodity ID, and (see at least ¶¶ 0035-0036 “the network-based shopping manager accesses a particular retail establishment's backend system (e.g., database, Application Programming Interfaces (APIs), etc.) to link the encoded information to at least an item description and an item price… It is noted that in situations where the network-based shopping manager is integrated within the backend system of the establishment, the processing of 122 is not needed because the network-based shopping manager is native to the architecture of the establishment”)
Smith does not appear to specifically disclose the following limitations:
the processor is further configured to detect changes in the master commodity data and update the commodity data to match the changed master commodity data.
However the Examiner takes Official Notice that it is old and well known in the art to perform database updates and provide changes based on those updates, therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Smith, the teachings of Official Notice since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603.  The examiner can normally be reached on 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627                                                                                                                                                                                                        
/A. Hunter Wilder/Primary Examiner, Art Unit 3627